Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings objected to, figure 3, part 25 does not appear as mounted to a wall, figures 4, 5, the mounting of part 14 is not clearly shown.
Claims 34, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Figures 4, 5, which appear most pertinent  do not provide clear embodiment for claims 34, 35.  Also no enabling support for “plug connectors and adapter being pivotal” is seen.  
Claims 23-25, 31, 32, 34, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are unclear and for each one applicant should point out how they are readable on depicted device.  As example, claims 23-25, seem to refer to conductor 18, but just how it supports these claims is unclear.  Claim 31, 2, what “housing” is referred to is unclear, where is it supported on a wall of a chamber.
Claims 19-29, 31-33, 36 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH08205265. Either alone or taken in view of Martin 169 and Bekhiet 438.
For claims 19, 20, 21,       JPH figure 2 includes a housing with a cable harness  and for supplying devices at 203, 204, 201, etc.  The cable in figures 10, 11, with plugs 42 and appearing to includes edge connector 44 and pcb adapter 40, the adapters having components  mounted  thereto.  For claim 20, the plug and device connectors appear as edge connectors and the adapter is a pcb.         JPH  alone is adequate but should this be at issue as alternative for claims 19, 20 also obvious to form plugs and adapter as edge connectors and pcb in view of Berkhiet figures 3, 4, to enable easy connection.  For claim 21, JPH and Berkhiet pcbs includes components and for  JPH or Berkheit devices  obvious to use solder as well known expedient.
Claims 27, 28, met by JPH use of single carrier at 42 and of plural carriers at 42, 42.  Claim 27, note figure 17, plural compartments and obvious to apply a tape over cables 108, such tape part of the housing.  Claims 31, 32, reads on housing body of the end chamber of figure 2 stand  and obvious to mount connector to back wall of the stand as is standard .,  
Claims 22 to 26 deemed obvious variants producing no new result and in addition Martin figure 1B  uses such connectors or jumpers.  Obvious to use such feature in JPH to provide needed circuitry.  Claim 36, obvious to use figure 2, 10-13, structure to form a refrigerator to enable food storage.   
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 19 above, and further in view of Allard 465.
Allard figure 15 show embedded cable at 40 obvious to so form JPH device to retain the cable in place.
Claims 19 - 22-32, 36 are rejected  under 35 U.S.C. 103 as obvious over Hopkins 959 in view of  Bekheit  438  Weber 558, Giannaula 110 and Martin 169.
For claim 19, Hopskins figure 1 includes appliance housing, devices at 18, 20, a cable harness at 22 with plugs but lacks use of adapters.  Giannaula at 10 and Weber at 11  and   Bekheit  figures  1-4  teach use of adapters.  Obvoius to use such adapters in Hopskins to join non-mutable connectors or for safety as in Weber.  For claims 20  21  Beckheit with   figure  3  pcb  11 and edge connectors is applied   For claims 22-26, obvious to use jumper in view of Martin at figure 1B to enable circuit modification, such change meets all of claims 22-26 or as alternative the claims ae to obvious variants.
Claims 27, 28, read  Hopkons   on use of plugs 34, 36.  Claims 29, 30 the interior parts in housing 12 form chambers  and     connectors 18, 20 are wall mounted and embedded cables is standard hence obvious to apply to Hopskins.  Claims 31, 32, in using adapters for protections, obvious to chose one with a pcb as in  Beckheit for lower complexity.  Claim 36, obvious to use such    Hopkins etc. concept for any appliance.  
Claim   19   27  28     29  30  36  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer  20040248462  in view  of Giannaula   110  
Dyer   includes housing 15  with  devices and a cable harness  at 120 to connect to these devices but  lacks use of adapters     Giannuala   at  10 uses adapters       Obvious to use such feature in Dyer  to enable connection  of     non       matching     connectors    to the devices  Claims 27  29 use of connectors defines no structure over Dyer so formed Claims  29  30 features treated as standard features pending response and   claim 36 obvious to use Dyer system for a refrigerator  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832